         Case 1:17-cv-00653-PEC Document 23 Filed 07/02/20 Page 1 of 2




         In the United States Court of Federal Claims
                                       No. 17-653C

                                  (E-Filed: July 2, 2020)

                                          )
HEALTH ALLIANCE MEDICAL                   )
PLANS, INC.,                              )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )
                                          )
THE UNITED STATES,                        )
                                          )
                     Defendant.           )
                                          )

                                              ORDER

       On June 30, 2020, plaintiff filed, on behalf of the parties, a joint stipulation for the
entry of judgment and dismissal of this matter. See ECF No. 22. Plaintiff’s two count
complaint seeks damages “for benefit years 2014 and 2015” of the risk corridors program
arising under “Section 1342 (42 U.S.C. § 18062) of the Patient Protection and Affordable
Care Act, Pub. L. No. 111-148 (2010), 124 Stat. 119 et seq. (the “ACA”).” Id. at 1. The
parties’ joint stipulation states that they agree that plaintiff is entitled “to payment under
section 1342 for benefit years 2014 and 2015 in the total amount of $11,107,194.90 (the
“Stipulated Amount”), on behalf of itself and its subsidiaries, and that this payment
resolves entirely the Complaint for all counts seeking damages arising under section 1342
of the ACA.” Id. at 2. Therefore, the parties “jointly request that the Court enter
judgment in favor of Health Alliance in the amount of $11,107,194.90 on Count I” and
“dismiss Count II of the Complaint with prejudice.” Id.

        Accordingly, pursuant to the parties’ joint stipulation, ECF No. 22, the clerk’s
office is directed to ENTER final judgment on plaintiff’s complaint, as follows:

       (1)    Count I in favor of plaintiff’s claims for benefit years 2014 and 2015 of the
              risk corridors program in the amount of $11,107,194.90; and
  Case 1:17-cv-00653-PEC Document 23 Filed 07/02/20 Page 2 of 2




(2)   Count II is DISMISSED, with prejudice.

IT IS SO ORDERED.

                              s/Patricia E. Campbell-Smith
                              PATRICIA E. CAMPBELL-SMITH
                              Judge
